Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1 and 12 have been amended and claims 2 and 13-14 have been previously canceled. The new amendments overcome the previous 112 rejection and the claim objection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Major (US 2014/0281006) in view of DeVreese (US 2018/0035147) and further in view of Mahvash (US 2020/0036766).
Regarding claim 1, Major discloses a method for playing on a player of a client device a content streamed in a network, said content consisting of a sequence of segments available in a plurality of quality levels, the player being configured so as to choose the quality level of the segments as a function of at least one parameter representative of a segment reception rate, according to an Adaptive BitRate, ABR, logic of the player; the client device comprising a first buffer for storing segments in a format adapted for transferring within the network, the method comprises performing by a processing unit of the client device:
(a)    receiving from the player a request for a current segment at a first quality level (requesting video segments from a content source by a home device on behalf of a remote device. The segment has a quality level; see at least Fig. 2 and paragraphs 0015 and 0043);
(b)    determining that the player will request according to its ABR logic a next segment at a second quality level (predicting which segments are likely to be requested; see at least paragraph 0043).
Major discloses the ABR logic of the player and the quality level of the segments and predicting said second quality level with the ABR logic of the player; as above, but is not clear about that the requested current segment is provided from a first buffer memory and if a next segment is not present in the first buffer memory, fetching said next segment at said second quality level from the network. Furthermore, Major is not clear about the one parameter representative of a segment reception rate of the player of the client device.
DeVreese discloses a predictive media distribution system and discloses that the requested current segment is provided from a first buffer memory and if a next segment is not present in the first buffer memory, fetching said next segment at said second quality level from the network (a prediction 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Major by the teachings of DeVreese by having the above limitations so to be able to enable more efficient storage of multimedia information for distribution; see at least paragraph 0001.
Major in view of DeVreese are not clear about the one parameter representative of a segment reception rate of the player of the client device.
Mahvash discloses one parameter representative of a segment reception rate of the player of the client device; determining a bitrate for a segment based upon an occupancy level of a video buffer of the device; see at least the Abstract and paragraphs 0069-0071.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Major in view of DeVreese by the teachings of Mahvash by having the above limitations so to be able to provide a timeout for an adaptive bitrate streaming video chunk download; see at least the Abstract.

Regarding claim 4, Major in view of DeVreese and further in view of Mahvash disclose a method according to claim 1, wherein said model is trained from a database of training examples each associating a vector of measured parameters representative of a segment reception rate with the corresponding quality level subsequently chosen by the player according to its ABR logic (the logic of Major; see at least the rejection of claim 1 and the bitrate of DeVreese; see at least paragraph 0018).

Regarding claim 5, Major in view of DeVreese and further in view of Mahvash disclose a method according to claim 1, wherein said ABR logic is defined by a first function of said at least one parameter representative of a segment reception rate, said model approximating the first function (the logic of Major; see at least the rejection of claim 1 and the bitrate of DeVreese; see at least paragraph 0018).

Regarding claim 6, Major in view of DeVreese and further in view of Mahvash disclose a method according to claim 1, wherein the client device further comprises a second buffer for storing segments in a format adapted for being played by the player, step (c) comprising providing the requested current segment from the first buffer memory to said second buffer (the claim doesn’t require that the second buffer is different from the first buffer; see at least the rejection of claim 1).

Regarding claim 8, Major in view of DeVreese and further in view of Mahvash disclose a method according to claim 6, wherein said parameter representative of a segment reception rate is a buffer level of the second buffer and/or a bandwidth (the logic of Major; see at least the rejection of claim 1 and the bitrate of DeVreese; see at least paragraph 0018).

Regarding claim 9, Major in view of DeVreese and further in view of Mahvash disclose a method according to claim 1, wherein step (c) comprises, if said next segment is at least partially present, preferably entirely present, at said second quality level in the first buffer memory, performing again steps (b) and (c) for the second next segment (the method of DeVreese will be repeated for each segment; see at least the rejection of claim 1).

Regarding claim 10, Major in view of DeVreese and further in view of Mahvash disclose a method according to claim 1, wherein step (c) comprises, if said next segment is only partially present at said second quality level in the first buffer memory, fetching said next segment at said second quality level directly from a content server of the network (the fetching of DeVreese; see at least the rejection of claim 1).

Regarding claim 11, Major in view of DeVreese and further in view of Mahvash disclose a method according to claim 1, comprising a further step (d) of verifying that a request for the next segment at the second quality level is received from the player (the server will not respond if the requests are not received; see at least the rejection of claim 1).

	Claim 12 is rejected on the same grounds as claim 1.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Major in view of DeVreese and further in view of Mahvash and further in view of Delmas (US 2018/0138998).
Regarding claim 3, Major in view of DeVreese and further in view of Mahvash disclose a method according to claim 1, wherein said second quality level is predefined (the quality level of Major; see at least the rejection of claim 1), and disclose causing the player to request according to its ABR logic a next segment at said second quality level, as a function of said model predicting the ABR logic of the player; as in claim 1, but are not clear about estimating an optimal response delay such that providing the requested current segment at the expiration of said optimal response delay.
Delmas discloses the above missing limitations; see at least paragraph 0055.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Major in view of DeVreese and further in view of Mahvash by the teachings of Delmas by having the above limitations so to continuously playing a content broadcast within a peer-to-peer network; see at least paragraph 0002.

Regarding claim 7, Major in view of DeVreese and further in view of Mahvash and further in view of Delmas disclose a method according to claim 3 in combination, wherein the requested current segment is provided from the first buffer memory at the expiration of said estimated optimal response delay (see at least the rejection of claim 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426